EXHIBIT 10.15
 
Amendment to Employment Continuity Agreements, dated October 19,  2001
********
DOMINION RESOURCES, INC.  EMPLOYMENT CONTINUITY AGREEMENT
 
Revised Section 2.1
 
2.1        “Agreement Term” means:
 
(a)        Except as provided in Section 2.1(b), the Period commencing on the
Agreement Date and ending on the third anniversary of the Agreement Date.
Commencing on the third anniversary of the Agreement Date and each subsequent
anniversary of the Agreement Date, the Agreement Term shall be automatically
extended for an additional one-year term, unless at least 30 days prior to the
last day of any such extended Agreement Term, the Company shall give notice to
the Executive that the Agreement Term shall not be extended. The Agreement Term
shall include the Employment Period.
 
(b)        If a Potential Change in Control (as defined below) occurs, the
Agreement Term shall be automatically extended to the later of (i) the period
described in Section 2.1(a) or (ii) 30 days after the date the Change in Control
is completed or a public announcement is made that the transaction will not
occur (the “Change in Control Extension”). Commencing on the day immediately
after the expiration of the Change in Control Extension, and each subsequent
anniversary of such day, the Agreement Term shall be automatically extended for
an additional one-year term, unless at least 30 days prior to the last day of
the Change in Control Extension or of any such extended Agreement Term, the
Company shall give notice to the Executive that the Agreement Term shall not be
extended. A Potential Change in Control shall be deemed to have occurred if (i)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control of the Company; (ii) the Company or any
person publicly announces an intention to take or to consider taking actions
which, if consummated, would constitute a Change in Control of the Company; or
(iii) the Board adopts a resolution to the effect that a Potential Change in
Control of the Company has occurred for purposes of this Agreement.



1